     Case 1:19-cv-00255-NONE-JLT Document 45 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11 HECTOR ANDERSON,                               Case No. 1:19-cv-0255-JLT (PC)

12                Plaintiff,                      ORDER DISCHARGING ORDER TO SHOW
                                                  CAUSE
13                v.
14 H. ANGLEA,                                     (Docs. 36, 38)

15                Defendant.
16

17        Previously, the Court issued an order to show cause why sanctions should not be imposed

18 for Defendant’s failure to comply with the order referring this case to the post-screening ADR

19 project. Defendant has now responded. (Doc. 40.) Good cause appearing, the order to show cause

20 is DISCHARGED.

21        Defendant has also expressed his interest in participating in the post-screening ADR Project.

22 (Doc. 41.) However, to proceed as set forth in the Court’s July 27, 2020 order, defense counsel

23 must contact the Courtroom Deputy Clerk or ADR Coordinator Sujean Park to schedule the

24 settlement conference. Thus, the Court ORDERS:

25        1. The October 14, 2020, order to show cause (Doc. 36) is DISCHARGED;

26        2. Defendant’s request for extension of time (Doc. 38) is GRANTED;

27        3. Defendant SHALL contact this Court’s Courtroom Deputy Clerk at

28           SHall@caed.uscourts.gov within thirty days from the date of this Order to schedule

                                                    1
     Case 1:19-cv-00255-NONE-JLT Document 45 Filed 12/01/20 Page 2 of 2


 1              the settlement conference; and
 2        4. The stay in this case is extended through February 1, 2021. If the settlement conference
 3              cannot be set quickly due to the court’s calendar, the parties may seek an extension of
 4              the stay.
 5
     IT IS SO ORDERED.
 6

 7     Dated:      November 30, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
